Laramore, Judge,
delivered the opinion of the court:
This case presents the same questions which the court considered and answered in Union Pacific Railroad Company v. United States, 125 C. Cls. 390, and The Western Pacific Railroad Company v. United States, 132 C. Cls. 115. The plaintiff here has moved for summary judgment on the basis of those decisions. A reconsideration of those questions leads us to the same conclusion, and on the basis of the above decisions plaintiff’s motion for summary judgment is granted and defendant’s counterclaim is dismissed. Entry of judgment is suspended pending the filing of a stipulation by the parties showing the amount due plaintiff.
It is so ordered.
Whitaker, Judge, and Littleton, Judge, concur.
Madden, Judge, and Jones, Chief Judge, dissent.
On a stipulation by the parties filed March 9, 1956, it was ordered March 14, 1956, that judgment for the plaintiff be entered for $204,680.51.